Citation Nr: 0331190	
Decision Date: 11/12/03    Archive Date: 11/17/03

DOCKET NO.  02-08 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Washington, D.C.


THE ISSUE

Entitlement to service connection for arthritis of multiple 
joints, to include the arms, wrists, hands, and knees.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from March 1954 to July 1957.

This appeal arises from an April 2001 rating action that 
denied service connection for arthritis of multiple joints, 
to include the arms, wrists, hands, and knees.

In October 2002, the veteran testified at a Board of 
Veterans Appeals (Board) hearing before the undersigned in 
Washington, D.C.

At the hearing, the veteran's representative raised the 
matter of whether the veteran's statements dated July 14, 
1980 and April 17, 1981 constituted Notices of Disagreement 
with adjudicative determinations of the RO.  This matter has 
not been considered by the RO and is not properly before the 
Board for appellate consideration at this time, and is thus 
referred to the RO for appropriate consideration.   


REMAND

In November 2000, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See    
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded 
claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify him 
what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has not been accomplished.

The Board notes that the record does not include any 
correspondence from the RO specifically addressing the VCAA 
notice and duty to assist provisions as they pertain to the 
claims currently on appeal, to particularly include the 
duty, imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), requiring the VA to explain what evidence will 
be obtained by whom.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Action by the RO is required to 
satisfy the notification provisions of the VCAA.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  The RO's notice letter to 
the veteran should explain that he has a full 1-year period 
for response.  See 38 U.S.C.A. § 5103; Paralyzed Veterans of 
America (PVA) v. Secretary of Veterans Affairs (Secretary), 
No. 02-7007, -7008, -7009, -7010 (Fed. Cir. September 22, 
2003).  After providing the required notice, the RO should 
attempt to obtain any pertinent outstanding evidence for 
which the veteran provides sufficient information and, if 
necessary, authorization, following the procedures 
prescribed in 38 C.F.R. § 3.159 (2003).  

The Board also notes that the VCAA requires the VA to make 
reasonable efforts to assist claimants in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  Such assistance includes 
making reasonable efforts to obtain relevant records that 
the claimant adequately identifies to the VA and authorizes 
it to obtain.  See 38 U.S.C.A § 5103A(a),(b).  In claims for 
disability compensation, such assistance shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d).

At the Board hearing on appeal, the veteran's representative 
asserted that the veteran's service medical records (SMRs) 
were incomplete, and requested that a search for further 
records be conducted at the National Personnel Records 
Center (NPRC).  The record also reflects that the veteran 
has received treatment and/or evaluation at two Kaiser 
Permanente medical facilities, one in Washington, D.C. and 
the other in Largo Maryland.  The Board finds that the RO 
should obtain and associate with the record all outstanding 
pertinent service and post-service medical records, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2003).

Lastly, the Board finds that due process of law requires 
that this case be remanded to the RO to obtain a VA 
examination with a medical nexus opinion as to the 
relationship, if any, between any current arthritis of 
multiple joints and the veteran's military service, which 
opinion must be based on a thorough review of all evidence 
of record, in particular, the complete service and post-
service medical records that have been associated with the 
claims file.  The veteran is hereby advised that failure to 
report for the scheduled examination, without good cause, 
may well result in denial of the claim.  See 38 C.F.R. § 
3.655 (2003).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.   If the 
veteran does not report for the scheduled examination, the 
RO must obtain and associate with the claims file copies of 
any notice of the date and time of the examination sent to 
him and his representative by the pertinent VA Medical 
Center (VAMC) at which it is to take place.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating 
the claims on appeal.  The Supplemental Statement of the 
Case (SSOC) that explains the basis for the RO's 
determinations must include citation and discussion of the 
pertinent legal authority implementing the VCAA-i.e., 
38 C.F.R. §§  3.102 and 3.159 (2003).  

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1.  The RO should contact the NPRC and 
any other pertinent source and request 
them to search for any additional SMRs 
of the veteran.  Particularly sought are 
SMRs covering the period from March 1954 
through October 1955.  The RO must 
follow the procedures prescribed in 
38 C.F.R. § 3.159 (2003).  All records 
and/or responses received should be 
associated with the claims file.

2.  After obtaining the proper forms 
signed by the veteran authorizing the 
release of medical information to the 
VA, the RO should contact the below-
mentioned Kaiser Permanente Medical 
Centers (KPMCs) and request them to 
furnish copies of all records of medical 
treatment and/or evaluation of the 
veteran for arthritis of multiple 
joints.  The KPMC at 1011 N. Capitol 
Street, N.E., Washington, D.C. 20002 
should be requested to furnish copies of 
all records from August 2000 to the 
present time, and the KPMC at 1221 
Mercantile Lane, Largo, Maryland 20774 
should be requested to furnish copies of 
all records up to the present time.  The 
RO must follow the procedures prescribed 
in 38 C.F.R. § 3.159 (2003).  All 
records and/or responses received should 
be associated with the claims file.

3.  The RO should furnish the veteran 
and his representative a letter 
providing notification of the VCAA and 
the duties to notify and assist imposed 
thereby, specifically as regards the 
claims currently on appeal.  The letter 
should include a summary of the evidence 
currently of record that is pertinent to 
the claims, and specific notice as to 
the type of evidence necessary to 
substantiate those claims.  

To ensure that the duty to notify the 
veteran what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if 
necessary, authorization to enable the 
VA to obtain any medical records 
pertaining to evaluation or treatment 
for the claimed disabilities that are 
not currently of record, and assurance 
that the RO will attempt to obtain the 
evidence if sufficient information 
and/or evidence is provided.  The RO's 
letter should also invite him to submit 
any pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain that the 
veteran has a full 1-year period for 
response.  

4.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  If any records 
sought are not obtained, the RO should 
notify him and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

5.  After all available records and/or 
responses have been associated with the 
claims file, the RO should afford the 
veteran a special VA examination to 
determine the nature, etiology, and 
relationship to military service, if 
any, of arthritis of multiple joints, to 
specifically include any arthritis 
affecting the arms, wrists, hands, and 
knees. The entire claims file must be 
made available to the physician 
designated to examine the veteran, and 
the examination report must include 
discussion of his documented medical 
history and assertions.  All indicated 
tests and studies, including   X-rays 
and consultations, should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  The 
examiner should render an opinion as to 
whether it is at least as likely as not 
that arthritis affecting any joint is 
the result of disease or injury incurred 
in or aggravated by the veteran's 
military service.  All examination 
findings, together with the complete 
rationale for the opinion expressed, 
should be set forth in a printed 
(typewritten) report.

6.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims 
file copies of the notice of the date 
and time of the examination sent to him 
and his representative by the pertinent 
VAMC at which they were to take place.

7.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

8.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  
Particularly, the RO must ensure that 
all VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in PVA v. Secretary, as well as 
38 U.S.C.A. § 5103 and any other 
applicable legal precedent.    

9.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection for arthritis of 
multiple joints, to include the arms, 
wrists, hands, and knees, in light of 
all pertinent evidence and legal 
authority.  If the veteran fails to 
report for any examination, the RO 
should apply the provisions of 38 C.F.R. 
§ 3.655 as appropriate.

10.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate SSOC (to include discussion 
of all pertinent evidence and legal 
authority considered - to specifically 
include citation to 38 C.F.R. §§ 3.102 
and 3.159 (2003), and clear reasons and 
bases for its determinations), and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran and his 
representative need take no action until otherwise notified, 
but they may furnish additional evidence and/or argument 
during the appropriate timeframe.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 
103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


